Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 12, 18, 19, 25, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 11, 18, and 25, the claimed limitation “wherein a direction of the transmission of the SR indicating to the base station information about a new beam selection” is indefinite with regards to what is actually being claimed.  For instance, the claimed “a direction” is merely modified by a preposition (“of the transmission of the SR”) and is further modified by a subordinate clause (“indicating to the base station information about a new beam selection”).  However, the antecedent to said preposition and said subordinate clause (i.e. “a direction”) is not performing nor is being used by any particular step or function.  Thus, the Examiner is unable to determine the metes and bounds of the particular claimed limitation.  For the purposes of examination, the limitation, “wherein a 
Similar reasoning is applicable to claims 5, 12, 19, and 26 due to their dependency upon a rejected base claim as noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13-17, 20-24, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180270700 A1 to Babaei; Alireza et al.

Re: Claim(s) 1, 8, 15, 22
Babaei discloses a method for wireless communications, comprising: generating, at a user equipment (UE), a scheduling request (SR) for new radio wireless applications; and transmitting the SR to a base station (Figs. 1 and 15).
Babaei further discloses an apparatus comprising a memory and processor (Fig. 3 – 110 comprises 315 and 314) and a non-transitory computer-readable medium (Fig. 3 – 315 comprises 316) as required by claims 8, 15, and 22.

Re: Claim(s) 2, 9, 16, 23
Babaei discloses generating the SR includes generating the SR to include a total buffer size for all logical channels within a field (0312 and 0322.  The Examiner notes that the details regarding utilizing fields is directed to a BSR.  However, per 0312, said detail is equally applicable to an SR given the disclosure indicated that either an SR or BSR may be used to transmit such information), 
and transmitting the SR includes configuring a physical uplink control channel (PUCCH) for the SR with the field (0317).

Re: Claim(s) 3, 10, 17, 24
Babaei discloses generating the SR includes generating the SR including a field indicating a buffer size for a logical channel with a highest priority and a non-empty buffer (0312 and 0322.  The Examiner notes that the details regarding utilizing fields is directed to a BSR.  However, per 0312, said detail is equally applicable to an SR given the disclosure indicated that either an SR or BSR may be used to transmit such information), 
and transmitting the SR includes configuring a physical uplink control channel (PUCCH) for transmitting the SR with the field (0317).

Re: Claim(s) 6, 13, 20, 27
Babaei discloses wherein one or more of a structure, content, or triggering conditions of the SR are based on at least one of a configured numerology or configured transmit time interval (TTI) associated with an application (0319 and 0322).

Re: Claim(s) 7, 14, 21, 28
Babaei discloses wherein a range of configurable periods of the SR is aligned with at least one of a configured numerology or configured TTI and latency parameter of an application (0319 and 0322).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 11, 12, 18, 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei as applied to claim 1 above, and further in view of “Scheduling Request Design for NR” (R1-1702234) to Intel.

Re: Claim(s) 4, 11, 18, 25
Babaei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Babaei does/do not appear to explicitly disclose recovering, at the UE, from a beam failure, wherein generating the SR is in response to recovering from the beam failure, 
Intel which discloses said limitation (Section 4 – SR design can be further extended to support various functionalities for beam management, e.g. beam recovery).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Babaei invention by employing the teaching as taught by Intel to provide the ability to utilize scheduling request transmissions to support (i.e. in response to) beam recovery.  The motivation for the combination is given by Intel (Section 2 – to efficiently multiplex SR for multiple UEs in the same resource, SR design for NR can be similar to LTE.  Conclusion – shared view on scheduling request design for NR).

Re: Claim(s) 5, 12, 19, 26
Babaei in view of Intel discloses those limitations as set forth in the rejection of claim(s) 1 above.
Babaei further discloses wherein the SR includes a status of a buffer of a logical channel (0312).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415